Citation Nr: 1427593	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 16, 2009, for the award of a 10 percent evaluation for residuals of a fracture of the left patella with arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

The September 2012 informal hearing presentation presented by the Veteran's representative lists increased ratings for disabilities of the left patella and lumbosacral or cervical strain.  It appears these issues were listed in error.  The Veteran has not to date been granted service connection for a lumbosacral or cervical strain, and though he initiated an appeal of the July 2010 rating decision which granted a 10 percent disability rating for his left knee disorder, he did not perfect an appeal of the same.  

The Virtual VA and VBMS files have been reviewed.

In August 2010 and October 2010 statements the Veteran's representative raised new claims for service connection for the lower back, bilateral hips and bilateral feet as secondary to the left knee.  These claims have not yet been adjudicated and are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  A claim for an increased rating for the Veteran's left knee disability was received by VA on June 12, 2009.  

2.  Following a May 2008 rating decision denial of a compensable rating for residuals of a fracture of the left patella, no unadjudicated claim, either formal or informal, for an increased rating for residuals of a left patella fracture was reasonably raised prior to a June 12, 2009 claim.  

3.  The Veteran has not identified clear and unmistakable error in a prior May 2008 rating decision with respect to the denial of a compensable rating for residuals of a fracture of the left patella.  

4.  June 12, 2009 is the earliest date on which it was factually ascertainable that the residuals of a fracture of the left patella met the criteria for a 10 percent rating.  


CONCLUSION OF LAW

The criteria for an effective date of June 12, 2009 for the grant of a 10 percent rating for residuals of a fracture of the left patella, with arthritis, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of August 2009 and June 2010 letters which informed him of the evidence generally needed to support the claim for an increased rating.  These notices included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  These VCAA notice letters were issued to the Veteran prior to the July 2010 rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case.  The facts establish the controlling dates of claims filed in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an effective date prior to December 16, 2009 for the award of a 10 percent disability rating for residuals of a fracture of the left knee patella with arthritis.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The RO assigned an effective date of December 16, 2009 for the grant of a compensable rating of 10 percent based on the receipt on that date of a claim for an increased rating.  Review of the record, however, indicates the Veteran previously filed a claim for an increased rating for his left knee disability which was received by VA on June 12, 2009.  

Significantly, in a November 2009 rating decision, the RO denied an increased rating, citing to the Veteran's failure to report to a scheduled VA examination.  Also of record, however, is a report of an August 2009 VA orthopedic evaluation of the left knee, indicating the Veteran did in fact report for examination.  Moreover, this examination report confirms the Veteran was experiencing the same or similar symptomatology in August 2009 as he exhibited on VA examination in July 2010, for which he was awarded a compensable rating of 10 percent.  

Additionally, the December 2009 statement and July 2010 examination were obtained within one year of the November 2009 rating decision.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly, in light of the above and affording the Veteran the benefit of the doubt, an earlier effective date of June 12, 2009, for the award of a compensable rating for residuals of a fracture of the left patella is granted.  

The Veteran's representative further contends that an effective date back to June 15, 2007 is warranted.  On this date VA received an informal claim for several issues, to include an increased rating for a left knee disability.  This claim was adjudicated by the RO in May 2008, at which time a compensable (at least 10 percent) rating was denied.  As the Veteran did not file a timely appeal, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, an effective date back to 2007, as requested by the Veteran, for the award of an increased rating for his left knee disability is precluded by the prior final decision in May 2008 denying an increased (compensable) rating.  

The Veteran and his representative assert that a compensable rating was denied based on his failure to report for a May 2008 VA examination.  Allegedly, the Veteran offered to appear for VA examination following his failure to report for the May 2008 examination, but was never provided notice of a new examination date.  

Review of the record indicates the Veteran was scheduled, and failed to report, for VA examinations in November 2007, April 2008, and May 2008.  Nevertheless, the RO obtained VA outpatient treatment records dated from June to December 2007, and determined the criteria for a compensable rating were not met.  The Veteran was afforded a copy of the May 2008 rating decision in June 2008, and did not file a timely notice of disagreement regarding this determination.  Thus, the May 2008 rating decision is final.  

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e) (2013).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the May 2008 rating decision; thus, an effective date for a 10 percent rating for residuals of fracture of the left patella, based on the June 2007 increased rating claim, is precluded by the finality of the May 2008 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

Therefore, there is no legal basis for assignment of a compensable rating effective any earlier than June 12, 2009, the date of the Veteran's most recent claim for an increased rating.  In reaching this conclusion, the Board has considered whether an increase in the Veteran's left knee disability was factually ascertainable up to one year prior to the June 12, 2009 claim; however, in this case, the evidence regarding the left knee, to include lay statements, does not demonstrate a worsening of symptomatology within one year prior to the receipt of the Veteran's June 12, 2009 claim for increase.  The Board thus finds that an effective date of June 12, 2009 and no earlier for the grant of a compensable (10 percent) rating for service-connected residuals of a fracture of the left patella, with arthritis, is warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

An effective date of June 12, 2009, and no earlier for the award of a 10 percent evaluation for residuals of a fracture of the left patella, with arthritis, is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


